DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 23  recites the limitation “the electro-optical layer" in line five.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, it will be interpreted that applicant meant to recite “an electro-optical layer”. 
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0050] lists “Halfnia” as a thermally insulative material; there is no such material.  
For purposes of examination, it will be interpreted that applicant meant to recite “Hafnia”, which has those properties.
Appropriate correction is required.
------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi et al (US Patent No. 5,124,545) in view of Sonehara et al (US Patent No.  5105289).
Regarding Claim 15-16, Takanashi discloses, at least in figure 1: a light modulator (abstract, line 2), comprising: first and second transparent conductive oxide layers (26 and 28, col. 3, lines 9-10); an electro-optical layer(22, col. 2, line 49, liquid crystal, claim 16) positioned between the first and a second transparent conductive oxide layers (26 and 28); and 32Attorney Docket No. SEUR-04301 a thermally insulative layer (24, col. 9, line 47, dielectric mirror includes silica layers (SiO2) and paragraph [0050] of applicant’s specification discloses this is a thermally insulative material)  positioned between the first and second transparent conductive oxide layers (26 and 28).  
Takanashi fails to disclose that the transparent conductive layers are oxides.
Sonehara( from the same time period, similar device) teaches using “ITO” (indium tin oxide) as transparent electrode material (col. 10, line 39).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an oxide (ITO) for the transparent conductive layers of Takanashi, as taught by Sonehara,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416
.  Regarding Claim 17, Takanashi discloses in figure 1: further comprising a photoconductive layer (20, lines 18-19, col. 9).  
Regarding Claim 23. Takanashi discloses, at least in figure 1: A reflective light modulator, comprising: first and second transparent conductive oxide layers (26 and 28, col. 3, lines 9-10); a photoconductive layer (20, lines 18-19, col. 9) positioned between the first and a second transparent conductive oxide layers (26 and 28); and a reflective layer (24, col. 9, line 46) between the photoconductive layer (20) and (an) electro-optical layer (22, col. 2, line 49, liquid crystal).  
Takanashi fails to disclose that the transparent conductive layers are oxides.
Sonehara teaches using “ITO” (indium tin oxide) as transparent electrode material (col. 10, line 39).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an oxide (ITO) for the transparent conductive layers of Takanashi, as taught by Sonehara,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416
---------------------------------------------------------------------------------------------
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi (545) and Sonehara (289) in view of Ito (US PG Pub. No. 2009/0051880).
Regarding Claim 18, Takanashi fails to disclose: wherein at least two separate thermally conductive layers are respectively positioned on each side of the electro-optical layer.  Takanashi does show 2 substrates, one on each side of the  electro-optic layer. 
Ito teaches in paragraph [0005] that sapphire has high thermal conductivity and can be used for substrate material.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sapphire for the substrates of Takanashi to remove heat from the device and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
--------------------------------------------------------------------------------------------------------------
Claim(s) 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi (545) and Sonehara (289) and further in view of Isozaki et al (US PG Pub. No. 2005/0231662).
Regarding Claim 19, Takanashi fails to disclose: wherein at least two thermally insulative layers are respectively positioned on each side of the electro-optical layer.  
Isozaki teaches wherein at least two thermally insulative layers (12, 13, ¶ [0020]. Paragraph [0032] teaches that they are SiO2 which applicant states in spec is thermally insulative (¶ [0050]) are respectively positioned on each side of the electro-optical layer (20, ¶ [0020]). As is well known in the art, alignment layers are rubbed to create an electrical charge (electrically conductive but not thermally conductive) which pretilts the LC material and reduces its response time to an electric field.. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place a thermally insulative material, such as SiO2, on each side of the electro-optic layer of Takanashi, as taught by Isozaki, to enable reducing of the response time of the LC material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
Regarding Claim 24, Takanashi discloses the first and second transparent conductive oxide layers (26 and 28) but fails to disclose:  further comprising at least one of a thermally insulative layer and a thermally conductive layer positioned between the first and second transparent conductive oxide layers.  
Isozaki teaches placing a thermally insulative layer (12 or 13, ¶ [0020] between the electrodes (11 and 13, ¶ [0020]). Paragraph [0032] teaches that they are SiO2 which applicant states in spec is thermally insulative (¶ [0050]) are respectively to use as an alignment layer to reduce response time of the LC layer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place a thermally insulative material, such as SiO2, on each side of the electro-optic layer of Takanashi, as taught by Isozaki, to enable reducing of the response time of the LC material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
-------------------------------------------------------------------------------------------------
Claim(s) 20, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi (545) and Sonehara (289) and further in view of Deri et al (US PG Pub. No. 2012/0105931).

	 
Regarding Claim 20, Takanashi fails to disclose: wherein at least two separate thermally conductive layers are respectively positioned on top of the transparent conductor layer.  
Deri, at least in figure 3, places a protective substrate on top of each of the electrode layers that is made of sapphire (¶ [0031]) which also teaches that it has excellent thermal conductivity (applicant’s specification ¶ [0050] also discloses this property for sapphire).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add thermally conductive (such as sapphire) substrates on the top and bottom electrodes of Takanashi, as taught by Deri, to provide mechanical protection for the electrodes and electro-optic device and also enable dissipation of heat from the device, prolonging its life.. 
Regarding Claim 22, Takanashi fails to disclose: further comprising a fluid coolant system.  
Deri teaches; at least in figure 3: comprising a fluid coolant system.(flowing coolant) and paragraph [0047] to provide device cooling without accumulating  carbonized byproducts that could degrade optical performance (see paragraph [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a fluid coolant system in the device of Takanashi, as taught by Deri, to allow the filtering of carbonized byproducts that may degrade optical performance.

Regarding Claim 25. Takanashi discloses, at least in figure 1: a light modulator (abstract, line 2), comprising:: an electro-optics assembly (22) with a first transparent conductive oxide layer (28); a photoconductor assembly (20) with a second transparent conductive oxide layer (26), wherein the electro-optics assembly and the photoconductor assembly have a same shape (see figure 1).
Takanashi fails to disclose  a thermal conductive top substrate; and a supporting thermal conductive substrate assembly.  
Deri, at least in figure 3, places a protective substrate on top of each of the electrode layers that is made of sapphire (¶ [0031]) which also teaches that it has excellent thermal conductivity (applicant’s specification ¶ [0050] also discloses this property for sapphire).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add thermally conductive (such as sapphire) substrates on the top and bottom electrodes of Takanashi, as taught by Deri, to provide mechanical protection for the electrodes and electro-optic device and also enable dissipation of heat from the device, prolonging its life.
Regarding Claim 26, Takanashi fails to disclose: wherein the thermally conductive layer has a thermal conductivity >5 W/m-K.  
Deri teaches the thermally conductive layers in claim 25 which are sapphire (Paragraph [0030] of applicant’s specification discloses that sapphire has the claimed property). Same motivation as claim 25.
------------------------------------------------------------------------------------------
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi (545), Sonehara (289) and Deri (931) and further in view of Isozaki (662).
Regarding Claim 21, Takanashi fails to disclose: wherein at least two separate thermally insulative layers are respectively positioned on each side of the electro-optical layer, and further comprising at least two thermally conductive layers positioned on top of the transparent conductor layer.  
Isozaki teaches wherein at least two thermally insulative layers (12, 13, ¶ [0020]. Paragraph [0032] teaches that they are SiO2 which applicant states in spec is thermally insulative (¶ [0050]) are respectively positioned on each side of the electro-optical layer (20, ¶ [0020]). As is well known in the art, alignment layers are rubbed to create an electrical charge (electrically conductive but not thermally conductive) which pretilts the LC material and reduces its response time to an electric field.. 
Deri, at least in figure 3, places a protective substrate on top of each of the electrode layers that is made of sapphire (¶ [0031]) which also teaches that it has excellent thermal conductivity (applicant’s specification ¶ [0050] also discloses this property for sapphire).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add thermally insulative layers as alignment layers on either side of the electro-optic layer of Takanashi, as taught by Isozaki, as alignment layers to reduce the response time of the LC layer and to add thermally conductive layers on top of the electrodes of Takanashi, as taught by Deri, to provide mechanical protection for the device and enable dissipation of heat from the device
---------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 1-14 are allowed.
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.
	
	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “the photoconductive layer having main impurities of less than 5.0% and general impurities of less than 1.0%; and an electro-optical layer positioned in contact with the photoconductive layer 
 ” including the remaining limitations.
	Claims 2-14 are allowable, at least, because of their dependencies on claim 1.
	
Regarding Claim 27, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 27, and specifically comprising the limitation of “ wherein the electro-optics assembly is laterally offset with respect to the photoconductor assembly to permit external electrical contact with the respective first and second transparent conductive oxide layers ” including the remaining limitations.
 Regarding Claim 28, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 28, and specifically comprising the limitation of “ wherein the electro-optics assembly is rotated with respect to the photoconductor assembly to permit external electrical contact with the respective first and second transparent conductive oxide layers” including the remaining limitations.
------------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879